DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The first paragraph of the specification should be updated to indicate application 15/994,941 is now U.S. Patent No. 10,506,866.  
Appropriate correction is required.

The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In regard to claim 8, the structure defined therein has not been disclosed in the written specification.  While this structure appears to be clearly shown in Figures 8(a)-8(d), the structure should also be defined in the written description.
In regard to claim 12, the recitation of “horizontally elongated protrusions” (plural) does not have an antecedent basis in the specification (see paragraph 42 and Figure 4) wherein only a single horizontally elongated protrusion 22c is defined and shown.
In regard to claim 16, the recitation of the diametrical expansion portion having a “lower body portion” (see lines 2 and 4) does not have an antecedent basis in the specification (see paragraph 47).
Claim Objections
Claims 1, 2, 15, 16 and 18-20 are objected to because of the following informalities: 
In regard to claim 1, on the last line thereof, after “thickness”, “at the” should be inserted.
In regard to claim 2, on line 19, it appears that “the shape” should be “a shape” since “the shape” of the isosceles triangle has not been defined.
In regard to claim 15, on line 3, it appears that “male screw” should be “main body screw portion” (see claim 14) since a “cylindrical portion of the male screw” has not been defined.
In regard to claim 16, on line 4, it appears that “lower body portion” should be “lower end portion” (see paragraphs 47 and 48 and Figure 11, i.e., as discussed above, the specification has not defined a “lower body portion” of the diametrical expansion portion). 
In regard to claims 18-20, the phrase “a distance between inner surfaces of a side portion” (see lines 2-3) is inaccurate, i.e., on line 3 of claims 18-20, it appears that “a side wall” should be “left and right sidewalls” (see claims 16-18 in U.S. Patent 10,506,866).   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,506,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim and anticipation is the epitome of obviousness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Patent 3,312,255).
In regard to claim 1, Miller discloses a container comprised of a cap 12 which engages with a container body 11 wherein the container body for a space configured to hold a material and includes a main body screw portion 18 which engages with the cap, a main body upper portion formed continuously below the screw portion, a main body middle portion formed continuously below the main body upper portion and a main body lower portion formed continuously below the main body middle portion wherein a container body wall thickness at the main body upper portion is greater than a container body wall thickness at the main body middle portion and the container body wall thickness at the main body middle portion is greater than a container body wall thickness at the main body lower portion;  viewing Figure 2, a second of the sidewall gets gradually thinner as it extends from the screw portion 18.  As such, the claimed upper, middle and lower portions of the main body may considered to be located at the thickest portion, a less thick intermediate portion and the thinnest portion, respectively, of the main body. Further, statements of intended use, i.e., “configured to hold a cosmetics material” (see line 2) do not lend any patentable structure to the claim.  Further, the Miller device is capable of holding a cosmetics container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 10, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mutter (D755,057) in view of Kamdar et al. (US2002/0050482, hereinafter Kamdar) and Burrlader (U.S. Patent 5,529,417).
In regard to claim 2, Mutter discloses a container comprising a container body and cap wherein the container body includes continuously formed upper middle and lower portions which form front, back, left side, right side and bottom wall parts which collectively form a space for holding a material wherein, as shown, the container is formed such that the area of the front and back walls is greater than an area of the left and right sidewalls (the side walls being the thinner walls) and wherein the container is formed in the shape of an isosceles triangle having rounded corners and having an upper most portion of the cap as an apex and the bottom as a bottom edge in a front view.  As discussed above, statements of intended use do not lend any patentable structure to the claim.  Although the Mutter reference does not disclose the main body having a screw portion which engages the cap, attention is directed to the Kamdar  reference, which discloses another triangular shaped container wherein the container includes a main body screw portion 10 for engaging the cap 12 in order to enable the cap to be engaged with the body via threaded connection.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the container in the Mutter device can include such a main body screw portion in order to enable the cap to be engaged with the container via a 
In regard to claim 9, the shape of the container in the Mutter reference is rectangular with rounded corners in a side view (see Figures 1 and 3).
In regard to claim 10, the cap in the Mutter device comprises front and side face portions wherein the front face portion is connected to the side face portion and the front face portion is curved along a top section with a bottom portion thereof comprising an edge that defines an opening (the opening receiving the threaded neck, as discussed above).
In regard to claim 14, the main body screw portion 10 in the Kamdar reference comprises a cylinder portion and a male screw formed thereon.
In regard to claims 18-20, the distances between the inner surfaces of a middle portion of the main body upper, middle and lower portions are smaller than corresponding differences between inner surfaces of the sidewalls in cross-sectional view. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mutter in view of Kamdar and Burrlader as applied to claim 2 above, and further in view of Bae (U.S. Patent 7,000,790).
.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mutter in view of Kamdar and Burrlader as applied to claim 2 above, and further in view of Bailey et al. (U.S. Patent 8,998,012, hereinafter Bailey).
In regard to claim 13, although the Mutter reference does not disclose the claimed latching mechanism, attention is directed to the Bailey reference, which discloses a container having a cap wherein a lathing projection 135 on the main body detachably engages between inclined projections 125, 130 (see figure 2) of the cap in order to lock the cap in a closed position.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the modified Mutter device can include such an engaging mechanism to enable the cap to be locked in a closed position.

Allowable Subject Matter
s 3-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Thiebaut reference is cited for disclosing a triangular shaped container having an applicator 15 depending from the cap 3.  Such a feature is present in the Applicant’s device, but has not been claimed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
4/5/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754